          Case 5:20-cv-00998-G Document 20 Filed 10/08/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

CITY OF ELK CITY,                             )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )          Case No. CIV-20-998-G
                                              )
CEPHALON, INC., et al.                        )
                                              )
       Defendants.                            )

                                         ORDER

       Now before the Court is the unopposed Motion for Extension of Time (Doc. No.

14) filed on October 7, 2020. For good cause shown, the Motion is GRANTED, and the

Court orders as follows:

The answer or response for the Defendants listed below is due no later than forty-five (45)

days after (i) a decision by the Judicial Panel on Multidistrict Litigation granting a motion

to vacate a conditional transfer order regarding this action or otherwise finally denying

transfer of this action; or (ii) this Court’s ruling on any motion to remand this action,

whichever is later.

          • Anda Pharmaceuticals, Inc.
          • Anda, Inc.

       IT IS SO ORDERED this 8th day of October, 2020.
